DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 27-46 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Mar. 2022 has been entered.
 
Response to Amendment
	The amendments filed on 14 Mar. 2022 are entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 23, and 24 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 7, and 21-24 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 7 and 12 under 35 USC 112(d) as being in improper dependent form is withdrawn.

	In view of Applicants amendments, the rejection of claims 1-5, 7, 12, and 26 under 35 USC 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015), in further view of Abou et al. (J. Nucl. Med.; published 2014) and Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012) is withdrawn
	In view of Applicants amendments, the rejection of claims 1-5, 7, 12, and 21-26 under 35 USC 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015), Abou et al. (J. Nucl. Med.; published 2014) and Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012), in further view of Choi et al. (J. Nucl. Med.; published 29 Jun. 2018) is withdrawn
	In view of Applicants amendments, the rejection of claims 1-5, 7, 12, and 21-26 on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 7-17, and 23 of copending application No. 16/568,236, in view of Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015), Abou et al. (J. Nucl. Med.; published 2014), and Choi et al. (J. Nucl. Med.; published 29 Jun. 2018) is withdrawn.

New Grounds of Rejection
Claim Objections
Claims 27-28 are objected to because of the following informalities: “(DOTAGA) (tBu)4)” in claims 27-28 should be “(DOTAGA) (tBu)4”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a new matter rejection.  Regarding claims 27 and 28, the specification as originally filed does not support the limitations of 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine (IAC) conjugated to 1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane and radiolabeled with 177Lu or 225Ac.  Applicants have pointed to [0016] as support for the new claims; however, [0016] states “[177Lu] DOTAGA IAC or a ligand containing the active moiety, the αvβ integrin antagonist peptidomimetic, 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino) ethyloxy]benzoyl-2[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine (IAC) and 1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA) (tBu)4; or 4-[4,7-Bis-(carboxymethyl)-[1,4,7]triazonan-1-yl]-4-carboxy-butyryl (NODAGA); DOTATATE, or C26H34N4O10S (CHX-A), radiolabeled with and 1-(1-carboxy-3-carbon tert butoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA) (tBu)4 to radiolabel Lutetium-177 for peptide receptor Lutetium therapy.  Note the bolded text.  At [0033], a ligand containing the active moiety, the αvβ3 integrin antagonist peptidomimetic, 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino) ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine (IAC) and 1-(1-carboxy-3-carbon tert butoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA) (tBu)4 is clearly being taught as a precursor to radiolabel with Lutetium-177.  Similarly, instant [0020], only contemplates [177Lu] DOTAGA or precursors to radiolabel with Lutetium-177, Actinium-225, Bismuth-213, Thorium-227, Lead-212, Astatine-211, Yttrium-90, Iodine-131, Gallium-68 and Zirconium-68 or a combination of radionuclides for tumor targeted radionuclide therapy (TRNT).  At [0016], the ligand containing the active moiety, the αvβ3 integrin antagonist peptidomimetic 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-ami- noneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine (IAC) and to 1-(1-carboxy-3-carbo-t-butoxypropyl)-4,7-(carbo-tert-butoxymethyl)-1,4- ,7-triazacyclononane is not radiolabeled with 68Ga.  At [0016], the expression (i.e., Ga-68 composition) refers to 68Ga-NODAGA IAC whatever that is.  Regarding claim 28 the specification at [0016] or anywhere else does not support a composition conjugated to 1-(1-carboxy-3-carbon tert-butoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA) (tBu)4 and radiolabeled with 225Ac.  Regarding claim 29-34, the instant specification does not disclose implicitly or explicitly a HER2+ breast cancer composition further comprising genus inhibitor compound or further comprising a PD-1 or PD-L1 inhibitor or further comprising Nivolumab.  Instant [0039] (Pg Pub) only supports that Nivolumab is administered twice for each treatment of the preferred Lu-177 DOTAGA IAC compound, at a dose of 3 mg/kg: one administration seven days before (d-7) and the other administration seven days after (d-positive7) administration of the compound of the invention, with the aim of achieving an effective PD-1/PD-L1 blockade, but also in the need not to overlap the anticipated lymphocyte nadir related to the lymphocytopenia-induced effect of the compound of the invention.  It is clear that nivolumab is in a separate composition as it is administered twice (before and after) for each treatment of the of the preferred Lu-177 DOTAGA IAC compound whatever that is.  Regarding claims 35-42, the instant specification as originally filed does not support explicitly or implicitly a HER2+ breast cancer composition of the claims further including a human epidermal growth factor receptor 2 positive (HER2+) breast cancer diagnostic compound that detects the presence of said cancer in one or more of PET, SPECT and MRI scan, wherein said diagnostic compound comprises: 4-[2-(3,4,5,6-tetrahy dropynimidine-2-ylaminojethyloxy |benzoyl-2-[N-(3-aminoneopenta-l-carbamyl}|-aminoethylsulfonyl-amino-f}-alanine (GAC) and conjugated to 1-(1-carboxy-3-carbo-t-butoxy propyl }-4,7-(carbo-tert-butoxymethyl)- 1,4,7-triazacyclononane, radiolabeled with 68Ga.  Regarding claims 43-46, the instant specification does not provide support for claims 35-38 and does not provide support for composition in claims 35-38 provided in a kit.  Instant [0038] (PG Pub) only supports preferably preparing the diagnostic and the therapeutic composition from components of a kit.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, chemical names “4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine”, “1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane”, and “1-(1-carboxy-3-carbo-t-butoxypropyl)-4,7-(carbo-tert-butoxymethyl)-1,4- ,7-triazacyclononane” in claims 27-28, 36- 37, and 38- 39, and 40-42 are structurally ambiguous and not understood.  “IAC” and “DOTAGA(tBu)4” are indefinite because they are abbreviations for indefinite chemical names.  For the purpose of compact prosecution, 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine” and “1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane” is understood as the IAC in Kim et al. (cited below) and “1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane” is understood as the DOTAGA in Kim et al. (cited below) and “1-(1-carboxy-3-carbo-t-butoxypropyl)-4,7-(carbo-tert-butoxymethyl)-1,4- ,7-triazacyclononane” is understood as the NODAGA in Kim et al (cited below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012).

Kim et al. teach the synthesis and characterization of ανβ3-targeting peptidomimetic chelate conjugates for PET and SPECT imaging (see title).  Kim et al. teach IAC with a binding affinity 20× greater than that of IA (see pg. 5517). Kim et al. teach that DOTAGA(tBu)4 affords four intact carboxylic acid functional groups with a free carboxylate side chain ready for conjugation to the N-terminus of peptides which makes it useful for biomedical applications (see pg. 5518; scheme 2).  Kim et al. teach that 68gallium labeling was investigated for PET applications using NODAGA. Kim et al. teach NODA-GA(tBu)3 (see pg. 5520; Fig 1; scheme 2).  Kim et al. teach that the promising preliminary data is fueling further investigation of DOTAGA-IAC conjugates for targeting tumor associated angiogenesis and ανβ3 integrin positive tumors using PET and SPECT imaging.  Other potential applications include the use of radionuclides such as 177Lu for radiotherapy (see pg. 5521).
Kim et al. do not disclose a composition comprising 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine conjugated to 1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA)(tBu)4 and radiolabeled with 177Lu.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kim et al. (IAC-DOTAGA(tBu)4) bv using IAC-DOTAGA(tBu)4 to radiolabel lutetium-177 as taught by Kim et al. because it would have been expected to advantageously enable radiotherapy.  
Kim et al. do not further disclose a composition further comprising 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine conjugated to 1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA)(tBu)4 and radiolabeled with 177Lu.  
3 to radiolabel 68Ga and then combine that composition with the above composition because it would have been expected to advantageously enable concurrent radiotherapy and imaging.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 27-28, and 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012), in view of Abou et al. (J. Nucl. Med.; published 2014).

Kim et al. teach as discussed above.
Kim et al. do not a composition further comprising 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-aminoneopenta-1-carbamyl)]-aminoethylsulfonyl-amino-β-alanine conjugated to 1-(1-carboxy-3-carbotertbutoxymethyl)-1,4,7,10-tetraazacyclododecane (DOTAGA)(tBu)4 and radiolabeled with 225Ac. 
Abou et al. teach 255Ac imaging of NK-1 targeted α-particle for glioblastoma radiotherapy (see title). About et al. teach that DOTAGA-SP was successfully labeled in 0.1 M sodium acetate in high yield (99.5+0.4%), radiochemical purity (99%), and specific activity (1 Ci/g).  These data suggest the feasibility and promise for 225Ac-SP targeted therapy for GBM (see pg. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Kim et al. bv further using IAC-DODAGA(tBu)4 to 225Ac and then combine that composition with the above composition because it would have been expected to advantageously enable concurrent α- radiotherapy and β-radiotherapy/ imaging.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 27-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012), in view of Abou et al. (J. Nucl. Med.; published 2014), in further view of Guo et al. (J. Cancer; published 2017; see attached 892).

Kim et al. teach as discussed above.
Kim et al. do not further 
Abou et al. teach as discussed above.
Gou et al. teach nivolumab as programmed death-1 (PD-1) inhibitor for targeted immunotherapy in tumor (see title).  Gou et al. teach that the nivolumab blocks PD-I and promotes antitumor immunity and its is effective for treating non-small-cell lung, melanoma, renal cell carcinoma and other cancers (see abstract).  Gou et al. teach that inhibition of the interaction between PD-1 and PD-L1 can enhance anti-tumor responses, delay tumor growth, and facilitate tumor rejection.  Furthermore, immune checkpoint blockade facilitated tumor cell destruction is a strategy for cancer immunotherapy (see pg. 410).  Nivolumab is a promising PD-1 inhibitor for targeted immunotherapy (see pg. 414; table 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Kim et al. bv further incorporating an PD-1 .

Claims 27-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012), in view of Abou et al. (J. Nucl. Med.; published 2014), and Guo et al. (J. Cancer; published 2017; see attached 892), in further view of Ingber et al. (US 2015/0147276 A1; published 28 May 2015; see attached 892).

Kim et al. teach as discussed above.
Kim et al. do not further teach a kit.
About et al. teach as discussed above.
Gou et al. teach as discussed above.
	Ingber et al. teach nanotherapeutics for drug targeting (see title).  Ingber et al. teach imaging agents (see [0172]).  Ingber et al. teach kits (see [0289]-[0296]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Kim et al. by further providing the composition in kit with the diagnostic compound as taught by Ingber et al. because it would have been expected to facilitate distribution and advantageously enable substantive information about the formulation and/or its use in methods.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 27-46 of copending Application No. 15/568,227 claim a method of treating a patient that has a human epidermal growth factor receptor 2 positive (HER2+) breast cancer, the method comprising administering to said patient a composition comprising 4-[2-(3,4,5,6- tetrahydropyrimidine-2-ylamine) ethyloxy |benzoyl-2-[N-(3-aminoneopenta-l- carbamyl)]-aminoethylsulfonyl-amino-β-alanine (IAC) conjugated to 1-(1-carboxy-3- carbotertbutoxymethyl)- 14,7, 10-tetraazacyclododecane (DOTAGA)(tBu)4) and radiolabeled with 177Lu in combination with a PD-1, PD-L1, or CTLA-4 inhibitor, wherein the inhibitor is selected from the group consisting of  one or more of: Nivolumab, MK-3475, MPDL3280A, MED 14736, ipilimumab, and tremelimumab optionally further comprising administering to said patient a composition comprising 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)} ethyloxy |benzoyl-2-[N-(3-aminoneopenta-l-carbamyl]}|-aminoethylsulfonyl-amino-β- alanine (IAC) conjugated to 1-(1-carboxy-3-carbotertbutoxymethyl}- 14,7, 10- tetraazacyclododecane (DOTAGA)(tBu)4) and radiolabeled with 225Ac optionally further comprising comprising administering to the patient a companion diagnostic comprising: 4-[2-(3,4,5,6- tetrahydropyrmidine-2-ylamino)ethyloxy -benzoyl-2-[N-(3-aminoneopenta-l-carbamyl)|- aminoethyl sulfonyl-amino-β-alanine (IAC) and conjugated to 1-(1-carboxy-3-carbo-t- butoxypropy]-4,7-(carbo-tert-butoxymethy]- 1,4, 7-triazacyclononane, and radiolabeled with Ga, allowing sufficient time for said companion diagnostic to reach the target, imaging the patient by administering the companion diagnostic and scanning the patient using one or more of PET, SPECT and MRI, and using a designated imaging technique to obtain data.
Claims 27-46 of copending Application No. 15/568,227 claim a kit.
Ingber et al. teach as discussed above.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618